                                   ATTACHMENT A:
        Affidavit in Support of Search Warrant for One Cellular Telephone Seized
              by Law Enforcement from Alejandro Guerra on May 26, 2021

       I, M. Clint Bridges, Task Force Officer (TFO), U.S. Drug Enforcement Administration

(DEA), presently assigned to Charlotte, North Carolina, being duly sworn, state:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this Affidavit in support of an Application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—one

cellular telephone seized from Alejandro Guerra on May 26, 2021, described in Attachment B --

which is currently in law enforcement possession, and the extraction from that property of

electronically stored information described in Attachment C.

       2.      I am a Task Force Officer in the State of North Carolina within the meaning of Title

18, United States Code, Section 2510(7), that is, an officer of the United States who is empowered

by law to conduct investigations and to make arrests for offenses enumerated in Titles 18, 19, 21,

31 of the United States Code and other related offenses. I am also a Detective with the Gastonia

Police Department (GPD) and have been a police officer since December 2002. I am currently

assigned as a Task Force Officer for the U.S. Drug Enforcement Administration (DEA).

       3.      As a Detective and Task Force Officer assigned to DEA, I have investigated street-

level distributors and large-scale drug trafficking organizations utilizing many investigative

techniques. I have actively participated in multiple narcotics investigations, undercover drug

purchases, searches and seizures, surveillance, intelligence analysis, drug reversals, conspiracy

investigations, arrests, and interviews and interrogations. I have obtained and executed search

warrants, conducted interviews of suspects, and utilized confidential informants to conduct

numerous investigations.    I have conducted multiple investigations regarding the unlawful




         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 1 of 9
importation, possession, and distribution of controlled substances and conspiracies associated with

criminal narcotics, in violation of state and federal offenses. I have also conducted multiple

investigations regarding bulk cash smuggling and money laundering, which are commonly derived

from money proceeds of narcotics trafficking. Based upon my training and experience, I am

familiar with narcotic traffickers’ methods of operation, including the distribution, storage, and

transportation of narcotics as well as the collection and concealment of money proceeds of

narcotics trafficking.

       4.        As a result of my personal participation in the investigation of matters referred to

in this Affidavit, and based upon reports made to me by other law enforcement officials, I am

familiar with the facts and circumstances of this investigation. The information contained in this

Affidavit is provided for the limited purpose of establishing probable cause in support of a search

warrant; therefore, I have not included each and every fact known to me concerning this

investigation.

       5.        Based on my training and experience, participation in controlled substance

investigations and financial investigations, which result from violations of narcotics laws, I know:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
               telephone) is a handheld wireless device used for voice and data communication
               through radio signals. These telephones send signals through networks of
               transmitter/receivers, enabling communication with other wireless telephones or
               traditional “land line” telephones. A wireless telephone usually contains a “call
               log,” which records the telephone number, date, and time of calls made to and from
               the phone. In addition to enabling voice communications, wireless telephones offer
               a broad range of capabilities. These capabilities include: storing names and phone
               numbers in electronic “address books”; sending, receiving, and storing text
               messages and e-mail; taking, sending, receiving, and storing still photographs and
               moving video; storing and playing back audio files; storing dates, appointments,
               and other information on personal calendars; and accessing and downloading
               information from the Internet. Wireless telephones may also include global
               positioning system (“GPS”) technology for determining the location of the device.
               All of these types of information can potentially relate to drug trafficking in the
               hands of a drug trafficker.

                                                  2

         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 2 of 9
 b. Drug traffickers commonly use cellular telephones to communicate with other
    members of their organization, with sources of supply, and with customers. In fact,
    cellular telephones are considered a “tool of the trade” as drug traffickers often have
    multiple cellular telephones to give or receive instructions as they complete drug
    transactions. Drug traffickers are aware that it is much more difficult for
    investigators to identify and link a specific cellular telephone number to them as
    opposed to a fixed or hard line telephone. It is also common for drug traffickers to
    utilize cellular telephones registered in nominee names. This enables them to
    conduct illegal drug trafficking activities by telephone, with less of a chance of
    being identified.
 c. Cellular telephones have the capability of storing numerous telephone numbers of
    other individuals. Cellular telephones also can have “Caller ID” and “Text
    Messaging” features on the telephones. “Caller ID” identifies the telephone
    numbers of the incoming calls. Text messages can be stored on the cellular
    telephone and also identifies whom the message was sent to or whom it came from.
    In addition, cellular telephones have the capability of recalling past telephones
    numbers dialed.
 d. The data stored on cellular telephones is generally easy to delete. In fact, many
    phones have the ability to have their memory completely deleted remotely, such as
    via the Internet.
 e. Electronic devices, including some cell phones, are devices capable of storing
    various types of data, including downloaded music, video, voice memos,
    photographs, and emails from computer or Wi-Fi connection. The fact that such
    devices can hold or contain photographs is significant due to the fact that drug
    traffickers often maintain photographs of co-conspirators, “trophy” photographs of
    drugs, or proceeds, or other evidence of drug trafficking. The fact that certain
    electronic devices can hold or contain email, text, or other similar data content is
    significant due to the fact that such devices can store text data that includes, but is
    not limited to, records of drug transactions and contact information for drug-
    trafficking co-conspirators.
 f. Based on my knowledge, training, and experience, I know that electronic devices
    can store information for long periods of time. There is probable cause to believe
    that things that were once stored on the Device may still be stored there, for at least
    the following reasons: Based on my knowledge, training, and experience, I know
    that computer files or remnants of such files can be recovered months or even years
    after they have been downloaded onto a storage medium, deleted, or viewed via the
    Internet. Electronic files downloaded to a storage medium can be stored for years
    at little or no cost. Even when files have been deleted, they can be recovered
    months or years later using forensic tools. This is so because when a person
    “deletes” a file on a computer, the data contained in the file does not actually
    disappear; rather, that data remains on the storage medium until it is overwritten by
    new data. Therefore, deleted files, or remnants of deleted files, may reside in free
    space or slack space—that is, in space on the storage medium that is not currently
    being used by an active file—for long periods of time before they are overwritten.
    In addition, a computer’s operating system may also keep a record of deleted data

                                       3

Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 3 of 9
               in a “swap” or “recovery” file. Wholly apart from user-generated files, computer
               storage media—in particular, computers’ internal hard drives—contain electronic
               evidence of how a computer has been used, what it has been used for, and who has
               used it. To give a few examples, this forensic evidence can take the form of
               operating system configurations, artifacts from operating system or application
               operation, file system data structures, and virtual memory “swap” or paging files.
               Computer users typically do not erase or delete this evidence, because special
               software is typically required for that task. However, it is technically possible to
               delete this information. Similarly, files that have been viewed via the Internet are
               sometimes automatically downloaded into a temporary Internet directory or
               “cache.”
       6.      Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit the examination of the device consistent with the warrant. The

examination may require authorities to employ techniques, including but not limited to computer-

assisted scans of the entire medium, that might expose many parts of the device to human

inspection in order to determine whether it is evidence described by the warrant.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       7.      The property to be searched is the following cellular telephone, which are currently

located at Gastonia Police Department Property Control: One Black LG Cellular Telephone,

Model# LGL355DL, Serial# 101VTYK0268858, seized from Alejandro Guerra by law

enforcement on May 26, 2021.

                                       PROBABLE CAUSE

       8.      On March 24, 2021, based on information from a cooperating defendant (“CD”), the

investigative team stopped Alejandro GUERRA in his vehicle in Gaston County, North Carolina and seized

723 grams of methamphetamine; two handguns, one of which was stolen; and $26,462 in United

States currency. The firearms were manufactured outside the State of North Carolina and, thus, traveled

in and affected interstate commerce. Moreover, GUERRA has a prior conviction for Deliver/Sell Schedule

I controlled substance in 2017 for which he served more than one year of imprisonment, so he was

prohibited from possessing the firearms described herein. After the search ended, GUERRA provided a


                                                  4

         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 4 of 9
recorded post-Miranda confession, admitted knowing possession of the methamphetamine and firearms

seized from the minivan, and provided historical drug trafficking information totaling more than 20

kilograms of methamphetamine.

       9.      On May 18, 2021, the Grand Jury for the Western District of North Carolina

returned a true Bill of Indictment charging Alejandro GUERRA with drug trafficking and firearm

offenses in 3:21-cr-144-RJC-DSC.

       10.     On May 26, 2021, the investigative team arrested Alejandro GUERRA in Charlotte,

North Carolina, pursuant to a warrant and found him in possession of a stolen handgun and a small

amount of methamphetamine. At the time of GUERRA’s arrest, he was with his significant other,

and did not possess a cellular telephone.

       11.     Following GUERRA’s arrest, his significant other told the investigative team that

she and GUERRA had just left her apartment.           The significant other agreed to meet the

investigative team at her apartment in Gaston County and give them consent to search it.

       12.     During the search of the apartment, the significant other provided the cellular

telephone that is the “Property to be Seized” pursuant to this proposed Search Warrant, from inside

her apartment and said it was GUERRA’s.

       13.     Based on my training and experience, I know that the cellular phone to be searched

was stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as the day they were seized.

                     ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       14.     Based on my training and experience, I know that electronic device can store

information for long periods of time. Similarly, things that have been viewed via the Internet are

typically stored for long periods of time on the device. This information can sometimes be

recovered with forensics tools.

                                                 5

         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 5 of 9
       15.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the warrant, but also forensic evidence that establishes how the Device

were used, the purpose of their use, who used them, and when. There is probable cause to believe

that this forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion of a
                file (such as a paragraph that has been deleted from a word processing file).
                Forensic evidence on a device can also indicate who has used or controlled the
                device. This “user attribution” evidence is analogous to the search for “indicia of
                occupancy” while executing a search warrant at a residence.
             b. A person with appropriate familiarity with how an electronic device works may,
                after examining this forensic evidence in its proper context, be able to draw
                conclusions about how electronic device were used, the purpose of their use, who
                used them, and when.
             c. The process of identifying the exact electronically stored information on a storage
                medium that are necessary to draw an accurate conclusion is a dynamic process.
                Electronic evidence is not always data that can be merely reviewed by a review
                team and passed along to investigators. Whether data stored on a computer or a
                wireless telephone is evidence may depend on other information stored on the
                computer or wireless telephone and the application of knowledge about how a
                computer or wireless telephone behaves. Therefore, contextual information
                necessary to understand other evidence also falls within the scope of the warrant.
             d. Further, in finding evidence of how a device was used, the purpose of its use, who
                used it, and when, sometimes it is necessary to establish that a particular thing is
                not present on a storage medium.
       16.      Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

It is also noted that sometimes the standard way of retrieving forensic evidence from cellular

phones will not work and this Affiant is requesting approval to use sophisticated methods such as


                                                  6

         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 6 of 9
but not limited to JTAG, Rooting, Chip Off or any other methods which will extract data from the

Device. Some of these sophisticated methods may render the Device unusable. Further, this

Affiant is also requesting the authority to send any of the above mentioned Device, if needed, out

of the district to forensic and or cryptologic specialists for examination, unlocking and de-crypting

of the Device.

       17.       Manner of execution. Because this warrant seeks only permission to examine

device already in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

                                           CONCLUSION

       18.       I submit that this Affidavit supports probable cause for a search warrant authorizing

the examination of the cellular telephone described in Attachment B to seek the items described in

Attachment C.



/s/ M. Clint Bridges                         .
AFFIANT, TASK FORCE OFFICER M. CLINT BRIDGES
U.S. DRUG ENFORCEMENT ADMINISTRATION


AUSA Steven R. Kaufman has reviewed this Affidavit.


In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 28th day of May,
2021, at 3:30 pm.
                                     Signed: May 28, 2021




                                                   7

         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 7 of 9
                               ATTACHMENT B

The property to be searched is the following cellular telephone:

1. One Black LG Cellular Telephone, Model# LGL355DL, Serial# 101VTYK0268858,
   seized by law enforcement from Alejandro Guerra on May 26, 2021




 Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 8 of 9
                                      ATTACHMENT C

       1.      All records on the phones and other electronic devices described in Attachment B

that relate to violations of 21 U.S. Code Sections 841 and 846, including but not limited to the

following:

               a. Any and all communications between the user(s) of the Device and any
                  coconspirators;
               b. Evidence indicating the Device account owner/user’s state of mind as it relates
                  to the crimes under investigation;
               c. The identity of the person(s) who created or used the user ID, including records
                  that help reveal the whereabouts of such person(s).
               d. Evidence of communications amongst co-conspirators, and between
                  coconspirators and unwitting individuals.
               e. All bank records, checks, credit card bills, account information, and other
                  financial records.
               f. Information regarding narcotics trafficking, to include documents, photos,
                  videos, social media posts, internet searches, calls, and texts regarding drug
                  network affiliation.
       2.      Evidence of user attribution showing who used or owned the Device at the time the

things described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved

usernames and passwords, documents, and browsing history;

       As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.




                                     2
         Case 3:21-mj-00139-DCK Document 1-2 Filed 05/28/21 Page 9 of 9
